Appeal from an order of the Family Court, Oneida County (Julia *1569Brouillette, J.), entered August 10, 2015 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that Susan O’Rourke shall have primary physical custody of the subject child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court (2015 NY Slip Op 52011[U] [Fam Ct, Oneida County 2015]).
Present—Peradotto, J.P., Lindley, NeMoyer and Scudder, JJ.